DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 and 04/06/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–4 and 6–20 are rejected under 35 U.S.C. 103 as being unpatentable over Pflumm et al. US-20130207046-A1 (hereafter "Pflumm") and evidenced by Buesing et al. US-20160268509-A1 (hereafter "Buesing").
It is noted that Pflumm et al. US-20130207046-A1 is related to US-9,947,874-B2 which is cited on the IDS of 04/21/2020.  It is further noted that Buesing et al. US-20160268509-A1 is related to US--9,859,502--B2 which is cited on the IDS of 04/21/2020.
Regarding claim 1–4 and 6–20, Pflumm teaches a compound of a formula (1) 
    PNG
    media_image1.png
    179
    320
    media_image1.png
    Greyscale
 (¶ [0006]) and an organic electroluminescent device comprising the compound, wherein the organic EL device comprises an anode, a cathode, and an emitting layer, and may additionally comprise one or more hole-injection layers, hole-transport layers, hole-blocking layers, electron-transporting layers, electron-injection layers, electron blocking layers (¶ [0093]), wherein the compound of formula (1) is a hole-transport layer material or a matrix material in the emission layer for fluorescent or phosphorescent emitters (¶ [0095]).  Pflumm teaches the compound of formula (1) provides the benefits of: being very highly suitable for use in a hole-transport or hole injection layer in an organic electroluminescent device (¶ [0118]); when employed as matrix material for fluorescent or phosphorescent emitters, results in very high efficiencies and long lifetimes (¶ [0119]); when employed in organic electroluminescent devices, results in high efficiencies and in steep current/voltage curves with low use and operating voltages (¶ [0120]); having high thermal stability and can be sublimed without decomposition and without a residue (¶ [0121]); and having high oxidation stability, which has, in particular, a positive effect on the handling of these compounds and on the storage stability for solutions (¶ [0122]).  Pflumm teaches specific examples of the compound of formula (1) in paragraph [0079] including compound 150 
    PNG
    media_image2.png
    275
    329
    media_image2.png
    Greyscale
(¶ [0079], page 59).
Pflumm does not specifically teach a compound as above, wherein the substituent R of formula (1) of Pflumm at the 8-position and the substituent R of formula (1) of Pflumm at the 8'-position of the spirobifluorene core are bonded together to form a cyclopentane ring.  However, Pflumm teaches that in the formula (1), two or more adjacent substituents R may optionally form a mono- or polycyclic, aliphatic ring system (¶ [0010]).
When the substituent R of formula (1) of Pflumm at the 8-position and the substituent R of formula (1) of Pflumm at the 8'-position of the spirobifluorene core are bonded together to form a cyclopentane ring, an indeno[1,2,3-jk]fluorene or aza-indeno[1,2,3-jk]fluorene motif is formed in the molecule, as depicted below:

    PNG
    media_image3.png
    160
    185
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    160
    187
    media_image4.png
    Greyscale


Buesing teaches that in OLEDs, a compound of a formula (I) (¶ [0009], ¶ [0123]), and preferably of a formula (2) 
    PNG
    media_image5.png
    196
    320
    media_image5.png
    Greyscale
 (¶ [0034]), which is an indeno[1,2,3-jk]fluorene, provide the benefits of: when used in organic electroluminescent devices, they bring about good power efficiencies, low operating voltages and long lifetimes of the devices (¶ [0161]); being oxidation-stable and thermally stable and have a high glass transition temperature, which is advantageous for processability, for example from solution or from the gas phase, and also for use in electronic devices (¶ [0162]); and having high hole mobility, which is highly desirable especially in the case of use as hole transport material or hole injection material (¶ [0163]).
Therefore, given the general formula and teachings of Pflumm, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compounds of Pflumm such that the substituent R of formula (1) of Pflumm at the 8-position and the substituent R of formula (1) of Pflumm at the 8'-position of the spirobifluorene core are bonded together to form a cyclopentane ring, because Pflumm teaches that in the formula (1), two or more adjacent substituents R may optionally form a mono- or polycyclic, aliphatic ring system.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a hole-transport layer material or a matrix material in the emission layer for fluorescent or phosphorescent emitters in the device of Pflumm and possess the benefits of being suitable for use as a hole transport material, have high efficiency and lifetime as a matrix material, and having high thermal and oxidation stability  taught by Pflumm.  See MPEP 2143.I.(B).  Additionally, Buesing teaches an indeno[1,2,3-jk]fluorene compound having the benefits of good efficiency and lifetime, having good thermal and oxidation stability, and being suitable for use as a hole transport material as described above and therefore making the above modification in the compounds of Pflumm would be expected to maintain the benefits of being suitable for use as a hole transport material, have high efficiency and lifetime as a matrix material, and having high thermal and oxidation stability taught by Pflumm.
The devices comprising the modified compounds of Pflumm as evidenced by Buesing meet claims 1–4 and 6–20.
For example, the modified compound 150 has the structure 
    PNG
    media_image6.png
    275
    329
    media_image6.png
    Greyscale
 , which corresponds to the claimed compound 67, and is a compound represented by the claimed Formula 1, Formula 1-3, and Formula 1-3A wherein: 
	X9 is C(Rx) and the remaining X1 to X8 and X10 to X14 are C(R1) to C(R8) and C(R10) to C(R9), respectively;
	at least one of X4 to X11 is C(Rx), namely X9, and Rx is a group represented by Formula 2;
	L1 to L3 are not required to be present and are a single bond;
	a1 to a3 are each 0;
	Ar1 is an unsubstituted C12 heteroaryl group (a dibenzofuranyl group) 
    PNG
    media_image7.png
    132
    149
    media_image7.png
    Greyscale
 and Ar2 is an unsubstituted C6 aryl group (a phenyl group) 
    PNG
    media_image8.png
    116
    128
    media_image8.png
    Greyscale
;
	b1 is 1 and b2 is 2;
	R1 to R14 are each hydrogen; and
	Q1 to Q3-, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are not required to be present.
	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pflumm et al. US-20130207046-A1 (hereafter "Pflumm") and evidenced by Buesing et al. US-20160268509-A1 (hereafter "Buesing") as applied to claim 1 above and further in view of Yun et al. US-2017/0125731-A1 (hereafter "Yun").
Regarding claim 5, Pflumm and evidenced by Buesing teaches the device comprising the modified compound as discussed above with respect to claim 1.
Pflumm and evidenced by Buesing does not specifically recite wherein the device further comprising at least one selected from a first capping layer located under the first electrode and facing the second electrode and a second capping layer located above the second electrode and facing the first electrode, the at least one selected from the first capping layer and the second capping layer comprising the modified compound.
Yun teaches a capping layer in an organic light-emitting device (Abstract) to improve a rate of extracting light emitted from the organic light-emitting device to increase the optical efficiency of the organic light-emitting display apparatus (¶ [0064]), wherein the capping layer is provided on an electrode (¶ [0064]).  Yun teaches the capping layer includes an organic material that may be a triarylamine-cased compound, and teaches specific examples which are spiro-compound with triarylamine groups (¶ [0064]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Pflumm to include a capping layer, based on the teaching of Yun.  The motivation for doing so would have been improve a rate of extracting light emitted from the organic light-emitting device to increase the optical efficiency of the organic light-emitting display apparatus, as taught by Yun.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Pflumm in view of Yun by forming the capping layer out of the modified compound, as taught by Pflumm.  One would have been motivated to do so because Yun teaches the capping layer includes an organic material that may be a triarylamine-based compound, and teaches specific examples which are triarylamine-based compound with spiro-groups and Pflumm as evidenced by Buesing teaches a triarylamine-based compound with spiro-groups.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Marrocco, III et al. US-20060094859-A1 teaches luminescent polymers having doubly- or multiply-bridged biphenylene repeat units (Abstract) including 
    PNG
    media_image9.png
    180
    240
    media_image9.png
    Greyscale
 (Figure 6).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786